GLICKSTEIN, Judge.
This conscientious trial judge has appropriately reminded us in the final judgment of a fact about which we often need to be reminded; namely, that he considered the evidence, which was in conflict, and made determinations of the believability of the evidence he heard based upon the demean- or of the witnesses as well as their frankness and interest in the outcome. An able result having been crafted, we should not tamper with it. Accordingly, we affirm.
ANSTEAD, C.J., and WALDEN, J„ concur.